Case 7:20-cr-00495-VB Document 14 Filed 09/21/20 Page 1 of 1

fprccataavennenss os”

UNITED STATES DISTRICT COURT USEC fo

SOUTHERN DISTRICT OF NEW YORK BOC E
poh
[

 
 
  

ary

  

 

 

 

mene penn ene eee ee ee en nee nnn xX WES
UNITED STATES OF AMERICA, EO
v.
20 CR 495 (VB)
GUSTAVO L. VILA,
Defendant.
---- x

A status conference in this matter is scheduled for October 1, 2020, at 11:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that the defendant waives his right to be physically present
and consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, By September 24, 2020, defense counsel shall advise the Court in writing as to
whether his or her client waives his right to be physically present and consents to appear by
telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567.

Dated: September 21, 2020
White Plains, NY
SO ORDERED:

Wut

Vincent L. Briccetti
United States District Judge

 
